DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 04/19/2021 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-7, 9-25 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1-7, 9-20 are amended. 
	Claim(s) 8 is cancelled. 
	Claim(s) 21-25 are added. 
	Claim(s) 1-7, 21-25 are pending in this application and an action on the merits follows.
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		  
Note: The following analysis is based on the Revised Guidance titled “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

 Claims 1-7, 9-25 are rejected under 35 USC § 101.

STEP 1
	Is the claim(s) directed to a process, machine, manufacture, or composition of matter?
	Claims 1-7, 9-25 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES. 
STEP 2A. Prong 1
	The claims disclose the abstract idea of applying machine learning techniques to dynamically identify potentially anomalous activity of transaction entities.
	Exemplary claims 1, 12, and 16 recite the following abstract concepts that are found to include “abstract idea”: 
“obtaining transaction data for the multiple entities”
“apply a particular set of evidence factors corresponding to the set of attributes”
“identify transaction patterns”
“identify potentially anomalous activity within the transaction data for the multiple entities”
“ computing a prioritization indicator”
The remaining limitations are no more than computer elements (i.e., server system, processor, memory, and storage devices) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, this invention uses transaction models to identify abnormal activities regarding transaction entities. This invention obtains and train  transactional data to identify patterns, to be used to determine the likelihood that a financial transaction involves money laundering or terrorist funding activities. Simply obtaining data, saving/train data and identifying patterns within said data can be performed manually, without the use of a server system. 
the claims 1-7, 9-25 fall within the certain method of organizing human activity grouping of abstract ideas.
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites additional elements: a server, processor, memory, and storage devices.  
The server system, processor, memory, and storage devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (obtaining, by a computer system, data). The generic processor limitations merely apply the exception using generic computer components
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims 1-7, 9-25 are directed to an abstract idea.
STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step 
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that server system is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d) (II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
	See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending 
	Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
The next issue is whether the Dependent Claims transform the abstract idea into a practical application. Neither claim recites limitations sufficient to transform the abstract idea of the management and authentication of goods at a point of sale into a practical application.
	Claims 1-7, 9-25 are ineligible.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	Claim(s) 1, 7, 12, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 10789643 B1, hereinafter Chang) in view of Baker et al. (US 7668769 B2, hereafter Baker).
	Regarding claim 1, Chang disclose a computer-implemented method comprising: 
	training, by a server system, at least (i) [behavioral model] to apply a first set of evidence factors to identify potentially anomalous activity associated with a first activity pattern type and, (ii) [behavioral model] to apply a second set of evidence factors to identify potentially anomalous activity associated with a second activity pattern type that is different from the first activity pattern type; 8:1-67 - In Step 308, training data including behaviors associated with accountants is obtained; In Step 310, a behavioral model is trained using the training data; the training data may include data on the spending behavior of accountants (e.g., including known fraudulent accountants); the training data includes product usage data and/or clickstream data relating to the usage of the BMA, where some of the training data is labeled as fraudulent by human observers.
	classifying, by the server system, a target entity to at least (i) a first peer group of entities that share a first set of attributes and (ii) a second group of entities that share a second set of attributes, wherein the first peer group and the second group comprise different entities; 4:55-67 - As shown in FIG. 1B, the cluster graph (126) may include nodes corresponding to business entities (102A, 102V). Each edge of the cluster graph (126) may represent a connection strength between a pair of business entities (102A, 102V). The connection strength may be a measure of the similarity between the business entities (102A, 102V) relative to one or more attributes. 8:1-67 - In step 306, a connection strength between the first business entity and the second business entity relative to the accounting firm is determined, using a cluster analysis;
	obtaining, by the server system and from one or more data sources, transaction data for the target entity, transaction data for entities included in the first peer group, and transaction data for entities included in the second peer group; 6:50-67 and 7:1-25 - a first loan application for a first business entity is received; a second loan application for a second business entity is received; 8:1-67;
	processing, by the server system and using the trained [behavioral model] , the transaction data for the target entity in relation to the transaction data for entities included in the first peer group to determine a first potentially anomalous indicator for the target entity; processing, by the server system and using the trained [behavioral model], the transaction data for the target entity in relation to the transaction data for entities included in the second peer group to determine a second potentially anomalous indicator for the target entity; 7:1-25 - In Step 204, a connection strength between the first business entity and the second business entity relative to the accounting firm is determined…if the first business entity and the second business entity share the same accounting firm, then the connection strength may be “strong”; 7:35-50;  8:1-67 - a fraud score for the accountant is determined by applying the behavioral model to a behavior of the accountant; the fraud score for the accountant is a measure of the similarity between the behavior (e.g., spending behavior and/or usage behavior) of the accountant and the behavior of known fraudulent accountants, as represented in the behavioral model;
	computing, by the server system and for the target entity , a prioritization indicator based at least on combining the first potentially anomalous indicator and the second potentially anomalous indicator; and 8:1-67;9:1-10:1-35 - In Step 318, a probability that the first loan ; 
	Chang discloses a behavioral model; however does not discloses the model as two different models “a first transaction model”, “a second transaction model”;
	Baker disclose - ¶27 - The method 150 begins at a block 152 in which the models 106 are generated. In one embodiment, the models 106 include supervised models that are generated based on training or data analysis that is based on historical transactions or applications that have been identified as fraudulent or non-fraudulent;
	selecting, by the server system, (i) the trained first transaction model based on the first set of attributes and (ii) the trained second transaction model based on the second set of attributes; 
	Baker disclose - ¶49 Proceeding to a block 308, the model expert selector 204 selects one or more of the models 106, e.g., based on transaction data, transacting entity, clusters, and historical transactions
	Chang discloses receive requests from the client device (526) and transmit responses to the client device (526); however does not specifically disclose enabling, by the server system, a user to perceive a representation of the priority indicators.
	Baker disclose -   ¶44 - generate loss estimates to allow an issuer or other user of the system 100 to identify and focus on accounts with potential large losses;
Chang to include the above limitations as taught by Baker, in order to improve the detection of payment card fraud, (see: Baker, ¶5).
	Regarding claim 7, Chang discloses:	
	wherein: the prioritization indicator comprises a score; and a value of the score represents a number of potentially anomalous transactions included in the transaction data for target entity.  8:1-67; 9:1-10:1-35 - In Step 312, a fraud score for the accountant is determined by applying the behavioral model to a behavior of the accountant. The behavioral model may be applied to the spending behavior of the accountant. For example, the spending behavior of the accountant may be based on transactions obtained from a user account of the accountant in the BMA, merged with transactions obtained from a personal financial management application of the accountant, further see steps 314-318;
Regarding claim 25, the combination of Chang and Baker discloses “further comprising: training, by the server system, a  transaction model to apply a  set of evidence factors to identify potentially anomalous activity associated with a  activity pattern type that is different from the first activity pattern type and the second activity pattern type; classifying, by the server system, a target entity to a  peer group of entities that share a  set of attributes; obtaining, by the server system and from the one or more data sources, transaction data for entities included in the  peer group; selecting, by the server system, the trained  transaction model based on the  set of attributes; processing, by the server system and using the trained  transaction model, the transaction data for the target entity in relation to the transaction data for entities included in the  peer group to determine a  potentially anomalous indicator for the target entity, wherein the  potentially anomalous indicator comprises fraudulent transactions; and computing the prioritization indicator comprises computing the prioritization indicator based at least on combining the first potentially anomalous indicator, the second potentially anomalous indicator, and the  potentially anomalous indicator.” In addition, the addition of “third”, does not patentably distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B.
Regarding claim(s) 12, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
Regarding claim(s) 16, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
Claim(s) 2, 10, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Baker combination as applied to claims 1, 12, and 16, and further in view of Zoldi et. al. (US20170270534A1, hereinafter Zoldi).
	Regarding claim 2, the combination disclose:
	wherein: the set of attributes associated with the multiple entities comprises an attribute representing a business classification shared by the multiple entities; 4:55-67 -identifying number (e.g., employer identification number (EIN);
	[the behavioral model] comprises a first machine learning model that is trained to (i) apply the first set of evidence factors corresponding to transactions that are frequently performed by entities of the business classification shared by the entities included in the first peer group, and (ii) identify potentially anomalous transactions; and the prioritization indicator computed for the target entity specifies a likelihood that transaction data for the target entity includes transactions identified [fraudulent].  Chang - 8:1-67 -Step 308, training data including behaviors associated with accountants is obtained; In Step 310, a behavioral model is trained using the training data; the training data may include data on the spending behavior of accountants (e.g., including known fraudulent accountants); the training data includes product usage data and/or clickstream data relating to the usage of the BMA, where some of the training data is labeled as fraudulent by human observers. 4:55-67 - As shown in FIG. 1B, the cluster graph (126) may include nodes corresponding to business entities (102A, 102V). Each edge of the cluster graph (126) may represent a connection strength between a pair of business entities (102A, 102V). The connection strength may be a measure of the similarity between the business entities (102A, 102V) relative to one or more attributes. 8:10-20 – In step 306, a connection strength between the first business entity and the second business entity relative to the accounting firm is determined, using a cluster analysis; 7:35-50 - In Step 206, a probability that the first loan application is fraudulent is determined, based on the connection strength and the fraud score (0.5-1); Baker disclose ¶27, 44-49;
	The combination does not specifically disclose “transactions that have a likelihood of representing money laundering transactions”, “potentially representing money laundering transactions” Zoldi discloses - ¶69 - Layering of funds is typically an integral part of the laundering process. If an account interacts with other accounts known or suspected of laundering, this increases the risk of illicit activity, and that account should be flagged as suspicious;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Zoldi, in order to determine those cases with the highest likelihood of laundering activity, (see: Zoldi, ¶5).
	Regarding claim 10, the combination does not specifically disclose wherein: the transaction data obtained for the multiple entities comprises a volume of transaction information; processing the transaction data for the target entity in relation to the transaction data for entities included in the first peer group to determine the first potentially anomalous indicator for the target entity comprises processing, by the server system, the volume of transaction information such that the first potentially anomalous indicator is determined within a first time period after the transaction data for the entities included in the first peer group is obtained; and the first time period is shorter than a second time period required to manually process the volume of transaction information to determine the first potentially anomalous indicator  within the transaction data for the entities included in the first peer group. 
	However, Zoldi discloses: ¶¶55 and ¶82, Input data from customer systems and transactions from banking channels are sent in streaming or batch-mode to the feature construction module. The feature construction module converts the input data (of multiple types, such as categorical, ordinal, text), and convert them into numerical features, which are stored and retrieved from profile data stores. Once features are constructed, this numerical vector is converted to the AML Alert Score using the scoring and calibration module Scores, new SARs are created. The transactions associated with these scores can be rapidly integrated back into the model to improve detection of similar cases. This section describes the feedback loop which autonomously retrains the AML Threat Score at a faster cadence than possible with manual retraining.).
the combination to include the above limitations as taught by Zoldi, in order to determine those cases with the highest likelihood of laundering activity, (see: Zoldi, ¶5).
	Regarding claim(s) 13, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Regarding claim(s) 17, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
Claims 3-6, 11, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Baker as applied to claims 1, 12, and 16, and further in view of Paulsen et. al. (US 20100106611 A1, hereinafter Paulsen).
Regarding claim 3, the combination does not specifically disclose wherein: the first set of attributes associated with entities included in the first peer group comprises an attribute identifying a set of transaction types of transactions that are frequently performed by each entity included in the first peer group; and the first potentially anomalous indicator specifies transactions that have a transaction type that is not included in the set of transaction types of transactions that are frequently performed by each entity included in the first peer group. 
However, Paulsen discloses - ¶101 - the fraud prevention sub-module 350 may further be configured to monitor the frequency of transactions for each customer or each card for a particular time period (e.g., a month, a year), as shown in step 364. In addition, as shown in step 366, the fraud prevention sub-module 350 may be configured to monitor the type of transactions (e.g., gambling transactions, travel transactions, adult entertainment transactions) for each customer or card during a particular time period. By monitoring the frequency and type of transactions on a per 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination in order to include transaction types, as taught by Paulsen in order to identify potentially fraudulent use of a card if the pattern of its use changes dramatically (Paulsen, ¶101).
Regarding claim 4, the combination does not specifically disclose wherein: the first set of attributes comprises an attribute identifying an average transaction value for transactions that are frequently performed by each entity included in the entities included in the first peer group; and the first potentially anomalous indicator specifies transactions that have a transaction value exceeding the average transaction value for transactions that are frequently performed by each entity included in the first peer group.   
However, Paulsen discloses - ¶101 and ¶17 - The process of the third system is further configured for retrieving a total number of transactions stored in the memory within a particular time period, comparing the total number of transactions with a pre-determined acceptable limit, and in response to the total number of transactions exceeding the pre-determined acceptable limit, notifying one or more of the customer, a payment source associated with the customer, or the merchant that the limit has been exceeded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include transaction values exceeding the  Paulsen in order to prevent the new request from being processed (Paulsen, ¶16).
Regarding claim 5, the combination does not specifically disclose wherein the transaction data for entities included in the first peer group comprises: historical transactions associated with a particular entity over a particular time period; and an identification of reoccurring transactions associated with the particular entity over the particular time period
However, Paulsen discloses ¶58 - the IPSP may be required to implement one or more of the following security features to help deter organized crime rings or others from using the merchants business for money laundering purposes and to reduce the risks associated with online financial transactions for the various participants: saving transaction information periodically ( e.g., every 2 seconds or every 10 seconds) to create an audit trial and storing the transaction information for a particular time period ( e.g., 1 year, 2 years, or 5 years)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include identification of transactions over a period of time, as taught by Paulsen in order to monitor transactions to identify suspicious activity. (Paulsen, ¶58).
Regarding claim 6, the combination does not specifically disclose wherein the transaction data for entities included in the first peer group further comprises a corpus of documents that are predetermined to satisfy one or more search criteria associated with a negative media search for the particular entity.  
However, Paulsen discloses ¶103 - the fraud prevention sub-module 350 of various embodiments may be configured to identify suspicious patterns from the activities of a customer. For instance, one pattern of fraudulent activity is to attempt to use stolen information or stolen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include search criteria for transaction data, as taught by Paulsen, in order to identify suspicious patterns (Zoldi, ¶104).
Regarding claim 11, the combination does not specifically disclose wherein: the transaction data for entities included in the first peer group is periodically obtained by the server system as transaction data instances that are obtained at specified times; and the transaction data for entities included in the first peer group is processed by the server system by processing each transaction data instance to determine the first potentially anomalous indicator associated with each transaction data instance for entities included in the first peer group. ¶58 - According to various embodiments of the invention, the IPSP may be required to implement one or more of the following security features to help deter organized crime rings or others from using the merchants business for money laundering purposes and to reduce the risks associated with online financial transactions for the various participants: (1) setting up a rolling reserve escrow account, such as the escrow account discussed above, for each merchant from which it will process payback requests, (2) monitoring transactions to identify suspicious activity, (3) monitoring the frequency and value of transactions on a per payment card basis, ( 4) keeping transactions for each merchant ( or website) in separate streams for tracking and auditing purposes, (5) saving transaction information periodically ( e.g., every 2 seconds or every 10 seconds) to create an audit trial and storing the transaction information for a particular time period ( e.g., 1 year, 2 years, or 5 years))
 the combination to include transaction data obtained at certain times, as taught by Paulsen, in order to help deter organized crime rings or others from using the merchants business for money laundering purposes and to reduce the risks associated with online financial transactions. (Paulsen, ¶7).
	Regarding claim(s) 14, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim(s) 18, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 19, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim(s) 20, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over over Chang and Baker combination as applied to claim 1, and further in view of Sadaghiani et. al. (US 20190034932 A1, hereinafter Sadaghiani).
	Regarding claim 9, the combination does not specifically disclose the first potentially anomalous indicator identifies transactions involving money laundering; and the second potentially anomalous indicator comprises transactions involving terrorist funding activities.  
However, Sadaghiani discloses ¶36, ¶50 and ¶17, as shown in FIG. 3, in one implementation of S240, the machine learning system implements a first ensemble of machine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include transactions associated with money laundering and terrorist funding activities, as taught by Sadaghiani, in order to detect malicious digital activities over the Internet with accuracy and in real-time to provide an opportunity for an appropriate response by an affected party. (Sadaghiani, ¶5).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over over Chang and Baker combination as applied to claim 1, and further in view of Edkin et al. (US 20190378050 A1, hereinafter Edkin).
	Regarding claim 21, Chang disclose:
	wherein training the first transaction model to apply the first set of evidence factors to identify the potentially anomalous activity associated with the first activity pattern type comprises: obtaining a training dataset comprising a set of transaction patterns that are predetermined to be associated with potentially anomalous activity; 8:1-67 - training data including behaviors associated with accountants is obtained; the training data may include data on the spending behavior of accountants (e.g., including known fraudulent accountants)
classifying each of the set of transaction patterns as corresponding to a particular activity pattern type;  8:1-67 – where some of the training data is labeled as fraudulent by human observers, [other are related to] the behavioral model includes representations of behavior relating to a lifestyle of an individual. For example, the behavioral model may represent spending behavior, frequency of vacations, etc.
	training the first transaction model to apply the first set of evidence factors based on the one or more transaction patterns t.  8:1-67 -Step 308, training data including behaviors associated with accountants is obtained; In Step 310, a behavioral model is trained using the training data; the training data may include data on the spending behavior of accountants (e.g., including known fraudulent accountants); the training data includes product usage data and/or clickstream data relating to the usage of the BMA, where some of the training data is labeled as fraudulent by human observers.
	The combination does not specifically disclose “selecting, from among the set of transaction patterns, one or more transaction patterns that are classified as corresponding to the first activity pattern type…that were selected from among the set of transaction patterns” Edkin discloses ¶91 - the system may check for updates to hot files, e.g., at a predetermined time interval. The graph module 702A may add additional nodes and/or edges, further see figure 6 and ¶¶69-96;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the above limitations, as taught by Edkin, in order to improve collection of entities/nodes and relationships/edges between those entities. (Edkin, ¶6).
Regarding claim 22, the combinations does not specifically disclose “wherein after training the first transaction model to the apply the first set of evidence factors, the method further comprising: determining, by the server system, a change to transaction activity patterns associated with the first activity pattern type; selecting, from among the set of transaction patterns, one or more updated transaction patterns that are re-classified as corresponding to the first activity pattern based on the change to transaction activity patterns associated with the first activity pattern type; and re-training the first transaction model to apply the first set of evidence factors based on the one or more updated transaction patterns that were selected from among the set of transaction patterns.”; however, Edkin disclose  ¶91 - In step 622, the system may check for updates to hot files, e.g., at a predetermined time interval. The graph module 702A may add additional nodes (entities) and/or edges (relationship) and/or remove nodes and/or edges from the graph structure. Hot file functions and/or restrictions may be modified and/or removed via an update. For example, a computer used to complete an online purchase with a first credit card may be used for another online purchase using a second credit card, suggesting that the hot file function(s) corresponding to the computer should account for both transactions, and/or that two entities (e.g., the first and second credit cards) should be connected. Such changes may be made by an update. An update may comprise a modification by an administrator, e.g., to weaken or strengthen a hot file function; further see figure 6 and ¶¶69-96;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the above limitations, as taught by Edkin, in order to improve collection of entities/nodes and relationships/edges between those entities. (Edkin, ¶6)
Regarding claim 23, the combinations does not specifically disclose “further comprising: identifying, by the server system, one or more attributes of the target entity that have changed after the target entity classified to the first peer group of entities and the second group of entities; and adjusting, by the server system, a peer group classification for the target entity based on the one or more attributes of the target entity that have changed after the target entity classified to the first peer group of entities and the second group of entities.”;  however, Edkin disclose  ¶91 - In step 622, the system may check for updates to hot files, e.g., at a predetermined time interval. The graph module 702A may add additional nodes (entities) and/or edges (relationship) and/or remove nodes and/or edges from the graph structure. Hot file functions and/or restrictions may be modified and/or removed via an update. For example, a computer used to complete an online purchase with a first credit card may be used for another online purchase using a second credit card, suggesting that the hot file function(s) corresponding to the computer should account for both transactions, and/or that two entities (e.g., the first and second credit cards) should be connected. Such changes may be made by an update. An update may comprise a modification by an administrator, e.g., to weaken or strengthen a hot file function; further see figure 6 and ¶¶69-96;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the above limitations, as taught by Edkin, in order to improve collection of entities/nodes and relationships/edges between those entities. (Edkin, ¶6).
	Regarding claim 24, the combination specifically Edkin already disclose how additional node and edges are add and removed based on updates such as a computer used to complete an online purchase with a first credit card may be used for another online purchase further see figure 6 and ¶¶69-96; the limitations “wherein adjusting the peer group classification for the target entity based on the one or more attributes comprises: reclassifying the target entity to a third peer group of entities that share a third set of attributes, wherein the third set of attributes includes the one or more attributes of the target First entity that have changed after the target entity classified to the first peer group of entities and the second group of entities. “ is a mere duplication of parts without production of a new and unexpected result because classify/reclassifying the target entity in the first peer group, second peer group, or third peer group is the same as doing for first peer group or second peer group. Therefore, the addition of “thrid”, “reclassify”, does not patentably distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B.
Response to Arguments
	Applicant’s arguments submitted 04/19/2021 have been fully considered.
USC 103 Rejection
	Applicant’s arguments with respect to U.S.C 103 rejection have been considered but are moot in view of the new grounds of rejection.
USC 101 Rejection
	Applicant’s arguments with respect to U.S.C 101 rejection have been considered but are not persuasive.

	Applicant argues Step 2A Prong Two, see Remarks page 16-18. Examiner respectfully disagree. The training transaction models as claimed is just collecting data, and saving data. The applicant is not claiming how the server is training the model in an any particular meaningful way as argued. To the contrary, applicant is arguing the objective of the training model and process of using, however the claim language is so broad that applicant is only claiming that the models are trained and where it would be applied. The same applied for the processing steps, where the transaction are process and what the are process for. Further, regarding improve performance, merely using a computer to perform more efficiently, what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). Therefore, the additional elements are being used as a tool, it is considered as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application, and claims 1-7, 9-25 are directed to the judicial exception.   
	Applicant argues Step 2B, see Remarks page 19. Examiner respectfully disagree. Examiner does not find applicant arguments persuasive; Examiner is maintaining that the claims are ineligible. When taken individually or as a whole the additional elements of claims 1, 12, and 16 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above  with respect to the integration of the abstract idea into a claims 1, 12, and 16 do not add anything further than when they are considered individually.  
	Therefore, the rejections under 35 USC 101 has been maintained.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/VANESSA DELIGI/Patent Examiner, Art Unit 3627      



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627